209 F.2d 260
C. Maxwell BROWN, Appellant,v.UNITED STATES of America, Appellee.
No. 11980.
United States Court of Appeals,Sixth Circuit.
Dec. 8, 1953.

Lee S. Jones, Louisville, Ky., J. W. Clements, Louisville, Ky., for appellant.
J. Leonard Walker, Charles F. Wood, Louisville, Ky., for appellee.
Before SIMONS, Chief Judge, and ALLEN and McALLISTER, Circuit Judges.
PER CURIAM.


1
This case came on to be heard upon the record and briefs and oral argument of counsel;


2
And it appearing that the instructions given to the jury by the District Court taken as a whole are clear and correct under the applicable law, Lurding v. United States, 6 Cir., 179 F.2d 419; Battjes v. United States, 6 Cir., 172 F.2d 1;


3
And it appearing that the District Court in denying the motion for new trial did not abuse its discretion, Quercia v. United States, 1 Cir., 70 F.2d 997, 999.  Cf. Nicely v. United States, 6 Cir., 129 F.2d 357, 358; 12 Cyclopedia of Federal Procedure, 230-232;


4
And it appearing that the verdict of the jury is supported by substantial and competent evidence and no reversible error appearing in the record;


5
It is ordered that the judgment be and it hereby is affirmed.